Citation Nr: 1611730	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-49 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a right leg disorder, to include shin splints as well as arthritis of the knee. 

2.  Entitlement to service connection for a left leg disorder, to include shin splints as well as arthritis of the knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1962 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Gretna, Louisiana Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for right and left leg disorders.

The Veteran testified before the undersigned Veterans Law Judge at a July 2011 videoconference hearing.  A transcript of that hearing has been associated with his claims folder.

This case was previously before the Board in March 2014 when it was remanded for additional development.  It has returned for adjudication.


FINDINGS OF FACT

1. A chronic right knee disability was not shown in service or for many years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's currently diagnosed right knee degenerative joint disease is etiologically related to his active service.

2. A chronic left knee disability was not shown in service or for many years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's currently diagnosed left knee degenerative joint disease is etiologically related to his active service.



CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee disability have not been met.  38. U.S.C.A. §§ 1101, 1110, 1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2015).

2. The criteria for service connection for a left knee disability have not been met.  38. U.S.C.A. §§ 1101, 1110, 1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability). Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  None is found by the Board.  Indeed, an April 2008 letter provided all required notice elements, including what evidence VA would seek to obtain, what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding effective dates and disability ratings.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015).  

VA also has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA and private treatment records, including those from the Social Security Administration.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  VA has met its duty to assist the Veteran in obtaining relevant records.

In addition, VA sought an opinion regarding the etiology of the Veteran's bilateral knee (leg) disabilities in June 2014.  [Previous VA examinations were found inadequate to decide the claim.]  The June 2014 opinion is found adequate to decide the Veteran's claims.  The examiner reviewed the claims file, considered the Veteran's lay statements/history, and offered conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

As noted, this case was remanded by the Board in March 2014 for additional development.  The RO was directed to request an opinion regarding etiology from a VA examiner.  An additional opinion was obtained in June 2014, as discussed above.  Accordingly, the Board is satisfied there has been substantial compliance with the March 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified at a Board hearing in July 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c)(2) require that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issues on appeal.  The undersigned Veteran's Law Judge elicited testimony regarding the nature and onset of the Veteran's bilateral knee disabilities.  The Veteran's testimony also triggered the Board's decision to Remand the matter to obtain an additional VA examination and opinion.

For the above reasons, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the Board can adjudicate the claim based on the current record.  It must be noted that neither the Veteran nor his representative have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c) (2) nor identified any prejudice in the conduct of the Board hearing.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As degenerative joint disease is a chronic condition under 3.309(a), service connection via the demonstration of continuity of symptomatology is applicable in the present case.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Analysis

The most recent VA opinion dated in June 2014 notes that the Veteran is currently diagnosed with moderate degenerative joint disease in both his knees, status-post bilateral knee arthroplasty.  The Veteran reported that his duties as a hold back man in service involved long hours on a metal flight deck causing painful knees and shin splints.  During the July 2011 hearing, the Veteran stated that his duties would include carrying about 100 pounds upstairs every day.  He stated that although he would discuss his knee pain with the corpsman, there was no record of his in-service complaints.  Additionally, he submitted buddy statements from S.G.H. and M.P.H. recalling that the work done by the Veteran in service caused him knee pain.  Accordingly, the Board finds that the requirements for Shedden elements (1) and (2) have been met. 

The Board will now direct its attention to Shedden element (3), nexus between the Veteran's claimed disabilities and his period of active service.  

The Veteran reports a history of having painful knees in service.  Buddy statements corroborate that history.  However, the Veteran's separation examination indicates that the Veteran's lower extremities were "normal" in June 1966, just prior to discharge.  Additionally, the Veteran's post service treatment records do not show evidence of treatment for his knees until October 1980, over 10 years after discharge.  At that time, the Veteran reported an automobile accident in 1966 when his knees hit the dashboard.  On examination, the physician noted patella femoral crepitus and stated that x-rays showed minor patella osteophytes.  In September 1983, the Veteran reported left knee pain for 4 or 5 weeks.  The physician stated that x-rays showed some narrowing of the medial joint, "probably secondary to a medial meniscus injury."

During the July 2011 hearing, the Veteran stated that he did not have problems with his knees until about 1987.  He also indicated that he never noticed swelling in service and did not use any treatment other than rest.  After service, the Veteran reported doing physical work for a seafood company.

A VA examination was conducted in June 2014 to address the etiology question.  Although he was previously afforded VA examinations, they were found inadequate to decide the claim.  The opinions provided in connection with those examinations will not be further addressed.

After a review of the Veteran's claims file and identifying relevant medical records and lay statements, the June 2014 VA examiner opined that the Veteran's right and left leg disorders were less likely than not incurred in or caused by his period of active service.  The examiner explained that the Veteran's knees were found normal at entrance and separation from the military.  The examiner found the statements made by the Veteran and the buddy statements of record were credible and stated that the descriptions of the in-service duty "would be physically arduous."  However, "by his own statements, the Veteran was not evaluated for complaint of injury to his lower legs while on active duty" and there is no evidence of complaints within a year of discharge.  Reference was also made to the clear documentation that the first recorded complaints of knee pain/disability corresponded with the Veteran suffering post-service injuries to his knees.

Based on the above, the Board finds that service connection is not warranted for the Veteran's claimed bilateral knee disability.  In addition to the over 10-year gap between service discharge and his complaints of knee pain, the Veteran has not provided any competent or credible evidence linking his condition to a service-connected disability.  Indeed, the Veteran himself indicated during the July 2011 hearing that he did not have trouble with his knees until 1987, over 15 years after service discharge and that he has never had a physician relate his knee pain to service.  Such negates a finding of service connection on a direct basis (3.303(a)(d)), presumptive basis (3.309(a)), or continuity of symptomatology (3.303(b)).  

The Board has considered the Veteran's statements asserting a nexus between his knee disabilities and his in-service knee pain.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of an orthopedic condition, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Degenerative joint disease is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating such disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).

Alternatively, the June 2014 VA examiner reviewed the Veteran's medical records, reviewed lay statements from the Veteran and others on his behalf, and determined that the Veteran's claimed knee disabilities were not caused by or incurred in service.  The VA examiner's opinion is considered the most probative evidence of record.  

Accordingly, the preponderance of the evidence weighs against a finding that the Veteran's bilateral knee degenerative joint disease was incurred in or caused by  his period of active service.  There is no doubt to otherwise resolve.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The appeal is denied.


ORDER

Service connection for a right leg disability, to include shin splints as well as arthritis of the knee, is denied.

Service connection for a left leg disability, to include shin splints as well as arthritis of the knee, is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


